DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
means for capturing one or more images of a scene, the scene including one or more objects in an environment of the mobile computing device, the environment including a plurality of second virtual articles (Figure 1 and [0016]); 
means for tracking an eye gaze of a user (Figure 1 and [0029]); 
means for displaying an augmented scene representative of the captured one or more images (Figure 1 and [0016]); and 
means for generating the first virtual article to display on the displaying means([0024]) in claim 35.
means for tracking at least one of a pointing gesture or a waving gesture of a hand to facilitate simulating interaction with the virtual article ([0020]) in claim 37.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Present claims
Patent No. 10,488,915
21. A mobile computing device, comprising:
at least one camera to capture one or more images of a scene including one or more objects in an environment of the mobile computing device; 

at least one screen to display an augmented scene representative of the scene; 





at least one sensor to track an eye gaze of a user;


at least one storage device to store instructions; and 
at least one processor to execute the instructions to:
 generate a first virtual article to display on the at least one screen within the augmented scene to simulate a presence of the first virtual article within the environment, the environment including a plurality of second virtual articles; and









one of a first manipulation type or a second manipulation type of the virtual article within the augmented scene in response to an interaction request, the interaction request including the at least one sensor detecting the eye gaze corresponding to the first virtual article combined with one of a first facial expression or a second facial expression of the user, the at least one processor to cause the first manipulation type in response to detecting the first facial expression and to cause the second manipulation type in response to detecting the second facial expression.

at least one camera to capture one or more images of a physical scene including one or more physical objects 
in an environment of the mobile computing device;
at least one screen to display an augmented scene representative of the physical scene;
(5.  The mobile computing device as defined in claim 1, wherein the at least 
one processor is to simulate the at least one of the first or second manipulation type of the virtual object in response to at least one of a change of facial expression, a verbal command, a change in eye gaze, a change in posture, or a change of a head position.)
at least one storage device to store instructions;  and 
at least one processor to execute 
the instructions to: 
generate a virtual object to display on the at least one screen within the augmented scene to simulate a presence of the virtual object 
within the environment;  and 
simulate at least one of a first manipulation type or a second manipulation type of the virtual object within the augmented scene based on data representative of a corresponding pointing gesture or a waiving gesture of a user hand in the environment. 
(5.  The mobile computing device as defined in claim 1, wherein the at least 


2.  The mobile computing device as defined in claim 1, wherein the 
processor is to simulate the first manipulation type of the virtual object by 
causing the virtual object to move in response to detecting the pointing gesture of the user hand in the environment based on the one or more images.
23. The mobile computing device as defined in claim 21, wherein the at least one processor is to track at least one of a pointing gesture or a waving gesture of a user hand interacting with the virtual article based on the one or more images.
3.  The mobile computing device as defined in claim 1, wherein the at least 
one processor is to track the pointing gesture or the waiving gesture of the 
user hand interacting with the virtual object based on the one or more images. 
24. The mobile computing device as defined in claim 21, wherein the mobile computing device includes at least one of a laptop, a tablet, or a mobile telephone.
4.  The mobile computing device as defined in claim 1, wherein the mobile 
computing device includes at least one of a laptop, a tablet or a mobile telephone.
25. The mobile computing device as defined in claim 21, wherein the at least one processor is to simulate at least one of the first or second manipulation type of the virtual article in response to at least one of, a change in posture, or a change of a head position.
5.  The mobile computing device as defined in claim 1, wherein the at least 
one processor is to simulate the at least one of the first or second manipulation type of the virtual object in response to at least one of a change of facial expression, a verbal command, a change in eye gaze, a change in posture, or a change of a head position.

6.  The mobile computing device as defined in claim 1, wherein the at least 
one processor is to generate the virtual object in response to detection of one 
or more markers associated with the physical scene.
27. The mobile computing device as defined in claim 21, wherein one of the at least one or more sensors to generate data associated with at least one of the environment or the mobile computing device.
7.  The mobile computing device as defined in claim 1, further including 
one or more sensors to generate data associated with at least one of the 
environment or the mobile computing device. 
28. The mobile computing device as defined in claim 27, wherein the one of the or more sensors includes at least one of a proximity sensor, an inertial sensor, an optical sensor, an audio sensor, a temperature sensor, a motion sensor, or a microphone.
8.  The mobile computing device as defined in claim 7, wherein the one or 
more sensors include at least one of a proximity sensor, an inertial sensor, an 
optical sensor, an audio sensor, a temperature sensor, a motion sensor, or a microphone.
29. At least one computer-readable storage device or storage disk comprising machine-readable instructions that, when executed, cause at least one processor to, at least:
cause at least one camera to capture one or more images of a scene, the scene including one or more objects in an environment of a mobile computing device; 
cause at least one screen to display an augmented scene representative of the scene; 






cause at least one sensor to track an eye gaze of a user;



generate a first virtual article to display on the at least one screen within the augmented scene to simulate a presence 
cause the at least one screen to simulate one of a first manipulation type or a second manipulation type of the virtual article within the augmented scene in response to an interaction request, the interaction request including the at least one sensor detecting the eye gaze corresponding to the first virtual article combined with one of a first facial expression or a second facial expression of the user, the at least one processor to cause the first manipulation type in response to detecting the first facial expression and to cause the second manipulation type in response to detecting the second facial expression.

comprising machine-readable instructions that, when executed, cause at least one processor to, at least: 
cause at least one camera to capture one or more images of a physical scene, the physical scene including one or more physical objects in an environment of a mobile computing device;  
cause at least one screen to display an augmented scene representative of the physical scene;  
(5.  The mobile computing device as defined in claim 1, wherein the at least 
one processor is to simulate the at least one of the first or second manipulation type of the virtual object in response to at least one of a change of facial expression, a verbal command, a change in eye gaze, a change in posture, or a change of a head position.)


generate a virtual object to display on the at least one screen within the 

environment;  and 
(5.  The mobile computing device as defined in claim 1, wherein the at least 
one processor is to simulate the at least one of the first or second manipulation type of the virtual object in response to at least one of a change of facial expression, a verbal command, a change in eye gaze, a change in posture, or a change of a head position.)

10.  The at least one computer-readable medium storage device or storage disk as defined in claim 9, wherein the machine-readable instructions, when executed, cause the at least one processor to move the virtual object in response to detecting the pointing gesture of the user hand in the environment. 
31. The at least one computer-readable storage device or storage disk as defined in claim 30, wherein the machine-readable instructions, when executed, cause the at least one processor to track at least one of the pointing gesture or the waving gesture of the hand of the user interacting with the virtual article.
11.  The at least one computer-readable storage device or storage disk as 
defined in claim 9, wherein the machine-readable instructions, when executed, 
cause the at least one processor to track the pointing gesture or the waiving 
gesture of the user hand interacting with the virtual object. 
32. The at least one computer-readable storage device or storage disk as defined in claim 29, wherein the machine-readable instructions, when executed, cause the at least one processor to simulate at least one of the first or second manipulation type of the virtual article in response to at least one of, a change in posture, or a change of a head position.
12.  The at least one computer-readable storage device or storage disk as 
defined in claim 9, wherein the machine-readable instructions, when executed, 
cause the at least one processor to simulate the at least one of the first or 
second manipulation type of the virtual object in response to at least one of a 
change of facial expression, a verbal command, a change in eye gaze, a 

13.  The at least one computer-readable storage device or storage disk as 
defined in claim 9, wherein the machine-readable instructions, when executed, 
cause the at least one processor to generate the virtual object in response to 
one or more markers associated with the physical scene. 
34. The at least one computer-readable storage device or storage disk as defined in claim 30, wherein the machine-readable instructions, when executed, cause the at least one processor to generate data from one of the at least sensor, the generated data associated with the environment.
14.  The at least one computer-readable storage device or storage disk as 
defined in claim 9, wherein the machine-readable instructions, when executed, 
cause the at least one processor to generate data from one or more sensors, the generated data associated with the environment. 
35. A mobile computing device to manipulate a virtual article, the mobile computing device comprising: 
means for capturing one or more images of a scene, the scene including one or more objects in an environment of the mobile computing device: 







means for tracking an eye gaze of a user;
means for detecting a voice of the user;


means for displaying an augmented scene representative of the captured one or more images; and 
means for generating the virtual article to display on the displaying means, the generating means to cause the virtual article to be presented within the augmented scene toPage 5 of 8U.S. Serial No.: 16/694,597Attorney Docket No.: P78966-C1-C1Preliminary Amendment simulate presence of the virtual article within the environment,











the generating means to simulate manipulation one of a first manipulation type or a second manipulation type of the first virtual article within the augmented scene in response to an interaction request, the interaction request including the eye gaze tracking means detecting the eye gaze corresponding to the first virtual article combined with one of a first facial expression or a second facial expression, the first manipulation type to occur in response to the detecting means detecting the first facial expression of the user and the second manipulation type to occur in response to the detecting means detecting the second facial expression of the user.

computing device comprising: 
means for capturing one or more images of a physical scene, the physical scene including one or more physical objects in an environment of the mobile computing device;  
(19.  The mobile computing device as defined in claim 15, wherein the 
generating means is to simulate the at least one of the first or second manipulation type of the virtual object in response to at least one of a change of facial expression, a verbal command, a change in eye gaze, a change in posture, or a change of a head position.)

means for displaying an augmented scene representative of the physical scene;  and 
means for generating the virtual object to display on the displaying means, the generating means to cause the virtual object to be presented within the augmented scene to simulate presence of the virtual object within the environment, 

(19.  The mobile computing device as defined in claim 15, wherein the 
generating means is to simulate the at least one of the first or second manipulation type of the virtual object in response to at least one of a change of facial expression, a verbal command, a change in eye gaze, a change in posture, or a change of a head position.)

16.  The mobile computing device as defined in claim 15, wherein the generating means is to cause the virtual object to move in response to the pointing gesture of the user hand in the environment. 
37. The mobile computing device as defined in claim 35, further including means for tracking at least one of the pointing gesture or a waving gesture of a hand to facilitate simulating interaction with the virtual article.
17.  The mobile computing device as defined in claim 15, further including 
means for tracking the at least one of the pointing gesture or the waiving 
gesture of the hand to facilitate simulating interaction with the virtual 
object.
38. The mobile computing device as defined in claim 35, wherein the mobile computing device includes at least one of a laptop, a tablet or a mobile telephone.
18.  The mobile computing device as defined in claim 15, wherein the mobile computing device includes at least one of a laptop, a tablet or a mobile telephone.

19.  The mobile computing device as defined in claim 15, wherein the 
generating means is to simulate the at least one of the first or second manipulation type of the virtual object in response to at least one of a change of facial expression, a verbal command, a change in eye gaze, a change in posture, or a change of a head position. 
40. The mobile computing device as defined in claim 35, wherein the generating means is to generate the virtual article in response to one or more markers associated with the scene.
20.  The mobile computing device as defined in claim 15, wherein the generating means is to generate the virtual object in response to one or more markers associated with the physical scene. 
41. The mobile computing device as defined in claim 35, further including means for sensing the one or more objects in the environment.
21.  The mobile computing device as defined in claim 15, further including means for sensing an object in the environment. 
42. The mobile computing device as defined in claim 41, wherein the sensing means includes at least one of a proximity sensor, an inertial sensor, an optical sensor, an audio sensor, a temperature sensor, a motion sensor, or a microphone.
22.  The mobile computing device as defined in claim 21, wherein the 
sensing means includes at least one of a proximity sensor, an inertial sensor, 
an optical sensor, an audio sensor, a temperature sensor, a motion sensor, or a microphone.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 21-23, 29-31 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2014/0002493) and further in view of Ruiz Morales et al. (US 2013/0030571).
As per claim 21, Mitchell et al., hereinafter Mitchell, a mobile computing device, comprising:
at least one camera to capture one or more images of a physical scene ([0015] where the augmented reality device includes one or more cameras) the scene including one or more objects in an environment of the mobile computing device ([0016] where one or more objects are captured);
at least one screen to display an augmented scene representative of the scene (Figure 2A, item 210);
at least one storage device to store instructions (Figure 5, item 510); and 
at least one processor (Figure 5, item 500) to execute the instructions to: 
generate a first virtual object to display on the at least one screen within the augmented scene to simulate a presence of the virtual object within the environment, the environment including a plurality of second virtual articles (Figure 2A-B and [0029] where a virtual representation 216 of a physical ball 225 is generated; a virtual ball 218 is presented; Figure 4 and [0042] where a plurality of virtual objects could be identified); and
cause the at least one screen to simulate one of a first manipulation type or a second manipulation type of the first virtual article within the augmented scene in response to an interaction request, the interaction request including the at least one sensor detecting the eye gaze corresponding to the first virtual article combined with one of a first facial expression or a second facial expression of the user, the at least one processor to cause the first manipulation type in response to detecting the first facial expression and to cause the second manipulation type in response to detecting the second facial expression ([0028] where virtual articles are interacting with real objects manipulated by a surface controller; [0016][0025][0038] where the physical object may be an users hand).
It is noted Mitchell does not explicitly teach
at least one sensor to track an eye gaze of a user; 
and cause the at least one screen to simulate one of a first manipulation type or a second manipulation type of the first virtual article within the augmented scene in response to an interaction request, the interaction request including the at least one sensor detecting the eye gaze corresponding to the first virtual article combined with one of a first facial expression or a second facial expression of the user, the at least one processor to cause the first manipulation type in response to detecting the first facial expression and to cause the second manipulation type in response to detecting the second facial expression. However, this is known in the art as taught by Ruiz Morales et al., hereinafter Morales. Morales discloses a display with an augmented display interface in which control of a virtual object is a combination of gaze and eye movement ([0057] wherein the eye movement is considered a facial expression).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Morales into Mitchell because Mitchell discloses a method of modifying an augmented reality display and 
As per claim 22, Mitchell and Morales demonstrated all the elements as disclosed in claim 21, and Mitchell further discloses the at least one processor is to simulate the first manipulation type of the first virtual object by causing the virtual object to move in response to detecting the pointing gesture of the user hand in the environment based on the one or more images ([0028] where virtual objects are interacting with real object; [0016][0025][0038] where the physical object may be a user’s hand). 
As per claim 23, Mitchell and Morales demonstrated all the elements as disclosed in claim 21, and Mitchell further discloses wherein the at least one processor is to track the pointing gesture or the waving gesture of the user hand interacting with the virtual object based on the one or more images ([0028] where virtual objects are interacting with real object; [0016][0025][0038] where the physical object may be a user’s hand).
Claims 29 and 35 are device claims with limitations similar to claim 21, therefore are similarly rejected as claim 21.
Claims 30 and 36 are device claims with limitations similar to claim 22, therefore are similarly rejected as claim 22.
Claim 31 is a device claim with limitation similar to claim 23, therefore is similarly rejected as claim 23.

s  24 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2014/0002493) in view of Ruiz Morales et al. (US 2013/0030571), and further in view of Frances, Jr. et al. (US 8,878,846).
As per claim 24, Mitchell and Morales demonstrated all the elements as disclosed in claim 21. 
It is noted Mitchell and Morales do not explicitly teach wherein the mobile computing device includes at least one of a laptop, a tablet, or a mobile telephone. However, this is known in the art as taught by Francis. Francis discloses augmented display device could be a smart phone, table computer, laptop computer, wearable computer, etc. (col. 3, line 54-57).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to incorporate the teaching of Francis into Mitchell and Morales because Mitchell and Morales disclose a method of displaying an augmented image and Francis further discloses a virtual object could be manipulated for the purpose of providing a more immersive experience.
Claim 38 is a device claim with limitation similar to claim 24, therefore is similarly rejected as claim 24.

Claims 25, 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2014/0002493) and Ruiz Morales et al. (US 2013/0030571) as applied to claim 21 above, and further in view of Goto et al. (US 2013/0265330).
As per claim 25, Mitchell and Morales demonstrated all the elements as disclosed in claim 21.
first virtual article in response to at least one of a change in posture, or a change of a head position. However, this is known in the art as taught by Goto et al., hereinafter Goto. Goto discloses an augmented display in which a virtual object could interact with virtual information could be controlled by head movements ([0168]). 
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to incorporate the teaching of Goto into Mitchell and Morales because Mitchell and Morales disclose a method of displaying an augmented image and Goto further discloses a virtual object could be manipulated for the purpose of providing a more immersive experience.
Claims 32 and 39 are device claims with limitations similar to claim 25, therefore are similarly rejected as claim 25.

Claims 26, 33 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2014/0002493) and Ruiz Morales et al. (US 2013/0030571) as applied to claim 21 above, and further in view of Kjallstrom (US 2016/0196692).
As per claim 26, Mitchell and Morales demonstrated all the elements as disclosed in claim 21.
It is noted Mitchell and Morales do not explicitly teach wherein the at least one processor is to generate the virtual object in response to detecting one or more markers associated with the physical scene. However, this is known in the art as taught by Kjallstrom. Kjallstrom discloses an augmented display in which virtual objects 
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to incorporate the teaching of Kjallstrom into Mitchell and Morales because Mitchell and Morales disclose a method of displaying an augmented image and Kjallstrom discloses a virtual object could be related to a marker in an augmented reality environment for the purpose of improving the interactions of users.
Claims 33 and 40 are device claims with limitations similar to claim 26, therefore is similarly rejected as claim 26.

Claims 27, 28, 34, 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2014/0002493) and Ruiz Morales et al. (US 2013/0030571) as applied to claim 21 above, and further in view of Maciocci et al. (US 2012/0249741).
As per claim 27, Mitchell and Morales demonstrated all the elements as disclosed in claim 21.
It is noted Mitchell and Morales do not explicitly teach one sensor to generate data associated with at least one of the environment or the mobile computing device. However, this is known in the art as taught by Maciocci et al., hereinafter Maciocci. Maciocci discloses an augmented display in which a virtual object is generated based on the detection of a distance sensor on the environment ([0087] and Figure 2).

As per claim 28, Mitchell, Morales and Maciocci demonstrated all the elements as disclosed in claim 27, and Maciocci further discloses wherein the one sensor include at least one of a proximity sensor, an internal sensor, an optical sensor, an audio sensor, a temperature sensor, a motion sensor, or a microphone ([0067] where the sensors could be orientation sensors such as accelerometers, gyroscopes, magnetic sensors, optical sensor, mechanical or electronic level sensors and Inertial sensors).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to incorporate the teaching of Maciocci into Mitchell and Morales because Mitchell and Morales disclose a method of displaying an augmented image and Maciocci further discloses a virtual object could be related to a marker in an augmented reality environment for the purpose of improving immersive experience of users.
Claims 34 and 41 are device claims with limitations similar to claim 27, and therefore are similarly rejected as claim 27.
Claim 42 is a device claim with limitation similar to claim 28, and therefore is similarly rejected as claim 28.
Response to Arguments
Argument, filed October 13, 2021, with respect to the rejection(s) of claim(s) 21, 29 and 35 under Mitchell et al. (US 2014/0002493), and further in view of Chen (US 2012/0281181) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mitchell et al. (US 2014/0002493) and further in view of Ruiz Morales et al. (US 2013/0030571).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on (571) 270-7365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        November 6, 2021